In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal, on the ground of inadequacy, from a judgment of the Supreme Court, Nassau County, entered May 18, 1976, which is in their favor, upon a jury verdict. Judgment reversed, on the law, and new trial granted upon the issue of damages only, with costs to abide the event, unless within 30 days after entry of the order to be made hereon, defendant shall serve and file in the office of the clerk of the trial court a written stipulation consenting to increase (a) the verdict in favor of plaintiff Roseann Catalano Turner to $15,000 and (b) the verdict in favor of plaintiff Rosario Catalano to $5,000, and to the entry of an amended judgment accordingly, in which event the judgment, as so increased and amended, is affirmed, without costs or disbursements. The damages awarded were inadequate to the extent indicated herein. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.